This suit for specific performance of a land contract directly presents a question as to the constitutionality of title 3 of article 7-A of the Tax Law, which title contains a statutory scheme, of state-wide (optional) application, for simplified tax foreclosures. Both courts below have passed on that constitutional question and the parties, as well as thirty-three counties, towns, cities and villages which join in a brief here as amici curiae, argue in this court that constitutional question, and no other. This court is about to dismiss the suit and leave that constitutional question unanswered, on the ground that, even if we held the statute constitutionally valid, its validity under the Federal Constitution would not be finally and forever disposed of by any decision of ours so holding, but might hereafter, in this or some other lawsuit, be denied by the United States Supreme Court.
The courts do not have unlimited discretion as to granting or withholding the remedy of specific performance but only a "judicial discretion" (Willard v. Tayloe, 8 Wall. 557, 567; 4 Pomeroy on Equity Jurisprudence, 5th ed., § 1404). If a vendor-plaintiff proves a marketable title, he is entitled to the remedy, unless a decree of specific performance would inflict "undue hardship" on defendant-vendee. (Day v. Hunt, 112 N.Y. 191,195.) Specific performance, so far as I can discover, is denied on the ground of "undue hardship" to the vendee, because of an actual or possible defect in title, only in situations where the defect is incurable except by parole evidence not presented to the court in the specific performance case and which evidence is presently unavailable or may be unavailable if and when the vendee's title is questioned in a later litigation. (SeeFerry v. Sampson, 112 N.Y. 415, 418; Toole v. Toole,112 N.Y. 333; McPherson v. Schade, 149 N.Y. 16, 18, 21; Heller
v. Cohen, 154 N.Y. 299; Dyker Meadow Land  Improvement Co.
v. Cook, 159 N.Y. 6; Cerf v. Diener, 210 N.Y. 156, 161.) The rule that a vendee will not be forced to take a doubtful title "assumes", according to 4 Pomeroy's Equity Jurisprudence, 5th ed., p. 1045, "that the question whether the vendor's title is valid or imperfect is not definitely decided by the court". In other *Page 479 
words, the doubt must be in the case not only by assertion of the vendee but must remain there after the court has tried the case on the proofs submitted to it. The authorities which say that a court should not force a defendant to "buy a lawsuit", refer to afuture lawsuit involving questions of fact which cannot be decided in the present lawsuit, which "require farther elucidation" leaving the title "not yet sufficiently ascertained" (Seymour v. DeLancey, 1 Hopk. Ch. 436, 449, 450). Here determination of marketability involves a pure question of law, a pronouncement on which is within the powers and ordinary functions of this court. The charge here by the vendee of an alleged defect in the vendor's title is based on the vendee's sole assertion, not on any decision, that the Federal and State Constitutions are violated by a statute of this State which is not unconstitutional on its face and which is of course entitled to the usual strong presumption of constitutionality. InAnderson v. Steinway  Sons (178 App. Div. 507, affd.221 N.Y. 639), the courts held that a vendor could not enforce specific performance when, to make his title good, he had to prove that a statute was unconstitutional. The rule should work both ways. As this case turns out, the vendee has been able by a mere assertion of unconstitutionality not only to escape his obligations in this action but also, as a practical matter, to leave the vendor without any remedy at all.
It is of course true that a decision by us that this statute is valid would not serve as an insurance policy to save this defendant harmless as against a future declaration to the contrary by the United States Supreme Court. But that possibility of future harm from such an overriding decision is a possibility only. We are asked by plaintiff to enforce a contract and if defendant has been tendered such a title as he contracted for, he should be made to take the deed. I cannot believe that these parties, the very words of whose contract recognized the existence of this very question of validity of the statute, intended that defendant's obligation to complete his purchase should never mature unless and until the United States Supreme Court put upon this statute its certificate of constitutionality. If there is hardship in taking a title lacking such a certificate, it is hardship not unforeseen by the parties. *Page 480 
It would not do under these circumstances for a single judge of this court to state his views as to that question of constitutionality, so I content myself with dissenting on the ground that this court should determine the question, in this case.
LOUGHRAN, RIPPEY, LEWIS and CONWAY, JJ., concur with LEHMAN, Ch. J., THACHER J., concurs in result, DESMOND, J., dissents in opinion.
Judgments reversed, etc.